Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Eddie Palmer appeals the district court’s order denying his motion nunc pro tunc to adjust his sentence pursuant to U.S. Sentencing Guidelines Manual § 5G1.3(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Palmer, No. 2:93-cr-00090-AWA-2 (E.D. Va. June 28, 2016). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED